OPINION — AG — ** ACT ** "AN ACT TO PROVIDE FOR THE INCORPORATION AND LICENSING OF CHARITABLE AND BENEVOLENT NON PROFIT HOSPITAL SERVICE AND INDEMNITY CORPORATIONS AND NON PROFIT MEDICAL SERVICE AND INDEMNITY CORPORATIONS; PROVIDING FOR THE SUPERVISION AND REGULATION THEREOF BY THE STATE INSURANCE COMMISSIONER . . ." QUESTION (1): DOES SAID SECTION "PROHIBIT ENTERING INTO AN EXCLUSIVE CONTRACT WITH ANY INDIVIDUAL, PARTNERSHIP OR CORPORATION LICENSED IN THE HEARING ARTS ? — SAID INTERPRETATION OF SAID PROVISION BY THE STATE INSURANCE COMMISSIONER SHOULD BE TREATED AS CORRECT, THAT IS, UNLESS AND UNTIL A FINAL DECREE OF A COURT OF COMPETENT JURISDICTION A DIFFERENT INTERPRETATION. (CORPORATIONS, INSURANCE, MEDICAL) CITE: 36 O.S. 841 [36-841], 36 O.S. 856 [36-856] (FRED HANSEN)